United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Danville, VA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1293
Issued: August 26, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On June 3, 2016 appellant, through counsel, filed a timely appeal from a May 9, 2016
decision of the Office of Workers’ Compensation Programs (OWCP) affirming the prior denial
of an occupational disease claim. The appeal was docketed as No. 16-1293.
The Board has duly considered the matter and finds that this case is not in posture for
decision. In this case, by decision dated August 27, 2015, OWCP denied appellant’s claim for a
left shoulder condition and left carpal tunnel syndrome sustained on or before October 20, 2009.
On September 4, 2015 counsel requested a telephonic hearing, conducted on March 30, 2016.
He asserted that because OWCP accepted a left shoulder sprain under File No. xxxxxx076 due to
the same work factors, OWCP should approve the present claim. OWCP issued the May 9, 2016
decision under the present claim. OWCP’s hearing representative explained that in adjudicating
the present claim, she reviewed unspecified medical evidence in File No. xxxxxx076 “and
copied a November 21, 2014 report into the instant claim.” She recommended that OWCP
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

consider doubling the present claim with File No. xxxxxx076. However, OWCP did not double
the two files.
The record forwarded to the Board demonstrates that OWCP considered evidence from
File No. xxxxxx076 in adjudicating the present claim, including adding a report from File No.
xxxxxx076 to the present case record under File No. xxxxxx789. The Board does not have
access to File No. xxxxxx076. The Board therefore finds this case is not in posture for a
decision, as the record before the Board is incomplete and does not permit an informed
adjudication of the case by the Board. Thus, the case must be remanded to OWCP to combine
the claim files. OWCP procedures provide for doubling claims when correct adjudication of the
issues depends on frequent cross-reference between files.2 Upon remand, it should combine File
No. xxxxxx076 with the instant case, File No. xxxxxx789. After combining the two records,
OWCP should consider all relevant evidence regarding whether appellant sustained left upper
extremity conditions as claimed. It should then issue an appropriate merit decision.
IT IS HEREBY ORDERED THAT the May 9, 2016 decision of the Office of Workers’
Compensation Programs be set aside and the case remanded for further proceedings consistent
with this order of the Board.
Issued: August 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

2

